1768 E. BIRCH AVE.
FRESNO, CA 93720


In re Application of: ULRICH, Clyde
Application No.: 14/690,183
Filed: 17 Apr 2015
Docket No.: SPS-002
For: 	CORNER BOARDS, CONTAINER ASSEMBLIES INCLUDING THE SAME, AND METHODS OF MAKING AND USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:
:

This is a decision in reference to the “PETITION UNDER 37 C.F.R. § 1.181(a) FOR ACTION BY THE USPTO” filed on October 18, 2021.  Petitioner requests (A) entry of the 37 CFR § 1.116 amendment filed May 21, 2020; (B) issuance of a notice of allowance after entering the amendment filed May 21, 2020; and (C) a new ground of rejection be issued in a new non-final action if the requested relief in (B) is not granted.  The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is granted-in-part.

Discussion and Analysis

Request to Enter the Amendment filed May 21, 2020

In finding petitions point(s) of argument persuasive, the requested relief is granted.  Accordingly, the amendment filed under 37 CFR 1.116 on May 21, 2020 will be entered for the purpose of appeal.  The application is being forwarded to the Patent Appeal Center for processing of the Appeal Brief filed on May 22, 2020.

Request to Issue a Notice of Allowance
New Ground of Rejection be Issued in a New, Non-Final Action

Petitioner requests the Director issue a notice of allowance after entering the May 21, 2020 amendment.  Upon review of the application, on December 31, 2019 an advisory action was mailed.  In the advisory action, the examiner explains that the term “about” in claims 1-2, 7-12, and 27-29 creates an indefinite issue under 35 USC 112(b).  Since the requested relief is determinative of an appealable issue, the requested relief under (B) is dismissed.  Alternatively, Petitioner requests a new ground of rejection be issued in a new non-final action in the event the 

Conclusion

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted.  The reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450. See MPEP 1002.02(b).

Any inquiry concerning this decision should be directed to Matthew DeSanto, Quality Assurance Specialist, at (571) 272-4957.

Accordingly, the petition is GRANTED IN-PART.


/EDWARD LEFKOWITZ/Director, TC 3700                                                                                                                                                                                                        _____________________________________
Edward Lefkowitz, 
Director, Technology Center 3700